     Case 2:13-cr-00008-WFN     ECF No. 4541     filed 07/01/20   PageID.35965 Page 1 of 2

                                                                                    FILED IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON



 1                                                                          Jul 01, 2020
 2                                                                             SEAN F. MCAVOY, CLERK



 3
 4                             UNITED STATES DISTRICT COURT

 5                           EASTERN DISTRICT OF WASHINGTON
 6    UNITED STATES OF AMERICA,
                                                           No.    2:13-CR-0008-WFN-35
 7                              Plaintiff,
 8          -vs-                                           ORDER
 9    MAURICE KEYONGRAY SHELMON
10                              Defendant.
11
12         Pending before the Court is Defendant's Request for Compassionate Release Under
13   the Care Act 18 U.S.C. § 3582(c)(1)(A). ECF No. 4533. Compassionate release allows
14   early release of a defendant if they meet the conditions set out in the statute. A defendant
15   must first exhaust their claim with the Bureau of Prisons.                Defendant submitted
16   documentation that his request to the Bureau of Prisons was denied.
17         Next Defendant must demonstrate that "(i) extraordinary and compelling reasons
18   warrant such a reduction; or (ii) the defendant is at least 70 years of age, has served at least
19   30 years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a
20   determination has been made by the Director of the Bureau of Prisons that the defendant is
21   not a danger to the safety of any other person or the community, as provided under section
22   3142(g)" 18 U.S.C. § 3582(c)(1)(A). As Defendant is not over 70 years old, he must
23   demonstrate that extraordinary and compelling reasons warrant reduction. Defendant has
24   not demonstrated extraordinary or compelling reasons to warrant reduction. Defendant is
25   understandably concerned that his health will be at risk if the virus sweeps through FCI
26   Phoenix. Unfortunately, the pandemic continues to worsen in much of the United States.
27   Defendant presented no evidence that his health causes him to be at an increased risk
28   of serious illness or death if he were to become infected. Consequently, the Court cannot


     ORDER - 1
     Case 2:13-cr-00008-WFN        ECF No. 4541     filed 07/01/20   PageID.35966 Page 2 of 2




 1   conclude that Defendant has presented extraordinary or compelling reasons for release. The
 2   Court has reviewed the file and Motion and is fully informed. Accordingly,
 3              IT IS ORDERED that Defendant's Request for Compassionate Release Under the
 4   Care Act 18 U.S.C. § 3582(c)(1)(A), filed May 27, 2020, ECF No. 4533, is DENIED.
 5              The District Court Executive is directed to file this Order and provide copies to
 6   counsel and pro se Defendant.
 7              DATED this 1st day of July, 2020.
 8
 9
10                                                   WM. FREMMING NIELSEN
     06-29-20                                 SENIOR UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
